Citation Nr: 1119788	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for schizophrenia, and if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for schizophrenia finding that the Veteran had not submitted new and material evidence to reopen the claim.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for schizophrenia.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In May 2009, after the last final denial of the Veteran's claim (by the Board) in May 2007, additional service personnel records were added to the file.  The claim is still considered a claim to reopen based on new and material evidence, and not a claim to reconsider, as contemplated under 38 C.F.R. § 3.156(c), as the additional personnel records are not relevant to the Veteran's service connection claim for schizophrenia.  Therefore, the Board will address whether new and material evidence has been added to the record before reaching the merits of this claim.

The record shows that the Veteran was previously represented by a private attorney, J.S., but that Mr. S's authority to represent VA claimants was revoked, effective October 10, 2001.  The Veteran was notified of this in March 2002 and he subsequently hired another private attorney, D.G., to represent him.  A VA Form 22a signed by the Veteran and D.G. was submitted in November 2002, as well as a fee agreement between the Veteran and D.G. noting that D.G. would get no more than 20 percent of any past due benefits.  There is no written statement that D.G.'s representation was revoked by D.G. or by the Veteran.  However, subsequent correspondence has been received from attorney J.S. in August 2009 and J.S. was copied on a July 2008 VCAA letter sent by the RO.

As the case is being remanded for other reasons that are discussed in more detail below, the RO should ask the Veteran to clarify whether or not he has revoked his representation from D.G., and if so, to do so in writing.  He also should be given his options for obtaining additional representation and notified that J.S. remains unauthorized to represent VA claimants.

The Veteran filed a service connection claim for posttraumatic stress disorder that was denied by the RO in June 2009.  He did not appeal this denial.  In August 2010, he submitted a written statement that he wished to withdraw this claim.


The issue of entitlement to service connection for schizophrenia on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2007 decision, the Board denied service connection for schizophrenia.  The Veteran filed a Notice of Appeal with the US Court of Appeals for Veterans Claims, but it was dismissed as untimely in February 2008.

2.  Evidence received since the final May 2007 Board decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's May 2007 decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006); currently, 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010), 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence to reopen the claim of entitlement to service connection for schizophrenia has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court recently held that the law should be interpreted to enable reopening of a claim rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As noted above in the Introduction, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, supra, aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  The Veteran has sought service connection for schizophrenia for the past 30 plus years.  His claim has been denied by both the RO and the Board in decisions dated since March 1976, both on the merits, and on the basis of new and material evidence having not been received by VA.  The Board last denied service connection for schizophrenia on the merits in May 2007.  The Veteran filed a Notice of Appeal with the U.S. Court of Appeals for Veterans Claims but it was dismissed by the Court as untimely in February 2008.

The Veteran filed a claim to reopen service connection for schizophrenia in June 2008.  As part of his claim, he submitted a May 2008 statement from a private psychologist, Dr. P.  Dr. P referenced an earlier opinion that he submitted in 2004 addressing the likely onset of the Veteran's schizophrenia beginning in service.  Dr. P stated that the reasoning in support of his conclusion was based on the Veteran's report that during his military service he experienced a mental disorder so severe that he was found to be not-guilty by reason of insanity by a criminal court.  Dr. P found this to be compelling evidence that the Veteran was psychotic at that time and more likely than not that this episode represented his schizophrenia.

The Board views the evidence submitted since the May 2007 Board decision as being new and material because, assuming it to be credible for the purpose of the request to reopen the claim, it provides a medical opinion relating the Veteran's current schizophrenia to his military service.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  As this evidence is new and material, the Board will reopen the claim of entitlement to service connection for schizophrenia.  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence. 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of this jurisdictional issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Since the claim of service connection for schizophrenia is being reopened, the merits of that issue must be addressed.  Before proceeding to the merits, further development is necessary, which will be addressed in the Remand portion of this decision.

ORDER

New and material evidence has been received to reopen the service connection claim for schizophrenia, and to this extent only, the claim is granted.


REMAND

A preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes obtaining additional evidence that has been identified by the Veteran.  38 C.F.R. § 3.159(c).

The Veteran filed a claim to reopen service connection for schizophrenia in June 2008.  In July 2008, he submitted a statement noting that he was diagnosed with schizophrenia at Fort Ord and also was treated for schizophrenia while visiting in Michigan from 1969 to present and in Arkansas.  He also submitted a VA Form 21-4142 signed in July 2008 noting that he had received psychiatric treatment at VA hospitals in Allen Park, Michigan, Battle Creek, Michigan, and Little Rock, Arkansas, but that all records had been transferred to John McClellan (Central Arkansas Veterans Health Care System).  

The Veteran submitted a copy of a treatment record dated in August 2004 from Delta Regional Medical Center.  He also submitted copies of VA treatment records dated in January 2008 and from March 2009 to June 2009.  A January 2008 VA attending note shows the Veteran requested a statement confirming that he receives treatment at the VA.  The examiner provided a statement verifying the Veteran's clinic visits.  

The Veteran also submitted another statement in August 2010 that his schizophrenia developed in 1972 when he became psychotic and attacked a woman in a grocery store.  He stated that he was charged in municipal court and that he was in the process of trying to secure those records.  He further mentioned that he had submitted evidence showing that he had changed fundamentally and mentally after his release from active duty when he returned home from Fort Ord and was clearly suffering from the beginning stages of schizophrenia for which he was diagnosed at Henry Ford hospital in 1972 and later at a VA hospital in 1975.

VA previously attempted to obtain the municipal court records in 1991 and was told by the municipal court in April 1991 that they were not required to keep records in regards to felonies/misdemeanor filings for more than 10 years and infraction filings for more than 3 years.  In August 1990, the court had completed a very intensive purging process and therefore could no longer furnish the copies concerning the Veteran's case.  VA also attempted to obtain any records of mental health treatment at Fort Ord from 1972 to 1973 but was informed in March 1994 that the results of a search were negative.  

The record shows treatment at Henry Ford hospital in May 1975; the Veteran at that time referenced being treated in service in 1972.  The record also shows treatment at a VA hospital in 1975.  As the Veteran has indicated that he also received treatment at Henry Ford hospital in 1972, it is worth contacting this facility (after getting the proper release forms signed by the Veteran) to determine whether they have any record for treatment for the Veteran prior to 1975.

Also, it appears that the Veteran has been receiving VA treatment for his psychiatric disability but that these records have not been obtained.  While the Veteran submitted piecemeal VA treatment records dated in 2008 and 2009, as he has elicited a statement from a VA physician that he receives ongoing care from the physician, it is reasonable to conclude that there are additional relevant records that should be obtained.

Last, as discussed in the introduction section above, the issue of the Veteran's representation needs to be resolved.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to state whether or not he has revoked representation from his previous attorney, Dennis C. Galarowicz, and if so, to do so in writing.  The Veteran also should be notified that attorney, James Stanley is not authorized to represent him with respect to his claim and that he has other options for obtaining representation including another private attorney that is accredited to represent VA claimants, a Veterans Service Organization, or another authorized individual.  

2.  Send a letter to Dennis C. Galarowicz at 800 7th Street, NW, Suite 201, Washington, DC 20001 asking him whether or not he still represents the Veteran in his claim before VA.  Do not include any personally identifiable information regarding the Veteran other than his name.  Document any response that is received.

3.  The Veteran should be asked to sign the proper release forms for VA to make reasonable efforts to attempt to obtain private treatment in 1972 at Henry Ford Hospital in Detroit, Michigan.  If the Veteran signs the proper release form, contact the Henry Ford Hospital in Detroit, Michigan to determine whether they have any record of treatment for the Veteran in 1972.  Document any response received.  If the response is negative, notify the Veteran and give him a period of time to respond.

4.  The Veteran also should be asked to provide dates of treatment at the VA hospitals in Allen Park, Michigan, Battle Creek, Michigan, and Little Rock, Arkansas.  Obtain copies of mental health treatment records for the Veteran from (Central Arkansas Veterans Health Care System) based on any dates provided by the Veteran.  If no dates are provided, conduct a search of records dated since May 2007, and print out any relevant records dated since that time.  If the response is negative, notify the Veteran and give him a period of time to respond.

5.  After the above development has been accomplished to the extent possible, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


